Citation Nr: 1704733	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-01 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.  

2.  Entitlement to a compensable initial evaluation for chronic sinusitis prior to August 15, 2012.  

3.  Entitlement to an initial evaluation in excess of 10 percent for chronic sinusitis on or after August 15, 2012.  

4.  Entitlement to a compensable initial evaluation for allergic rhinitis prior to July 22, 2011.  

5.  Entitlement to an initial evaluation in excess of 30 percent for allergic rhinitis on or after July 22, 2011.  

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1980 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and an August 2010 rating decision from the VA RO in Milwaukee, Wisconsin.  In the January 2010 rating decision, the RO denied service connection for a bilateral hip disorder.  In the August 2010 rating decision, the RO granted service connection for chronic sinusitis and allergic rhinitis and assigned separate noncompensable evaluations effective from January 27, 2010.

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

During the pendency of the appeal, the RO issued a November 2012 rating decision and statement of the case (SOC) increasing the initial noncompensable evaluations for chronic sinusitis and allergic rhinitis to 10 percent and 30 percent, respectively, effective August 15, 2012.  The RO issued another rating in February 2015 that assigned an earlier effective date of July 22, 2011, for the 30 percent evaluation for allergic rhinitis.  As such, the Veteran's chronic sinusitis is currently assigned a 10 percent evaluation as of August 15, 2012, and his allergic rhinitis is currently assigned a 30 percent evaluation as of July 22, 2011.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues of entitlement to higher initial evaluations remain on appeal and have been recharacterized as reflected on the title page.  

In addition, during the course of the increased rating appeal for chronic sinusitis and allergic rhinitis, the Veteran submitted a July 2015 claim for TDIU.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  Therefore, the issue of entitlement to TDIU is also on appeal before the Board.

This case consists entirely of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has submitted June 2016 and October 2016 MRI images, including images of his right hip, from St. John's and Mercy Hospitals in Washington, Missouri.  These images were not accompanied by treatment records referring the Veteran for the radiological testing or reports interpreting the results.  Further, the Veteran testified at his July 2016 hearing that he received private treatment for his hips through Dr. W. (initials used to protect privacy), Dr. T., and St. Anthony's Healthcare.  There are no private treatment records pertaining to his hips from any of these doctors or facilities.  Therefore, a remand is required to obtain any outstanding medical records.

Moreover, the Veteran was most recently afforded a VA examination for his chronic sinusitis and allergic rhinitis in August 2012.  He has since testified that he has clogged ears and dizziness associated with those disabilities; however, the August 2012 VA examination report does not appear to address these symptoms.  Therefore, the Board finds that an additional VA examination is needed.  

The Board further finds that the issue of entitlement to TDIU is inextricably intertwined with the other issues being remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hips, sinusitis, and allergic rhinitis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any non-VA treatment, including from St. John's and Mercy Hospitals in Washington, Missouri, St. Anthony's Healthcare, Dr. W., and Dr. T. (identified during the July 2016 hearing).   

The AOJ should also secure any outstanding, relevant VA treatment records dated to the present.  The request for VA treatment records should include a search for any treatment records dated from December 2016 to the present.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected chronic sinusitis and allergic rhinitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected sinusitis.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A. The examiner should report all signs and symptoms necessary for rating the Veteran's allergic rhinitis under the rating criteria.  In particular, he or she indicate whether the Veteran has polyps and whether there is a greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

B. The examiner should also report all signs and symptoms necessary for rating the Veteran's chronic sinusitis under the rating criteria.  In particular, the examiner should indicate the number of incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, as well as the number of non-incapacitating episodes per year of sinusitis characterized by headaches pain, and purulent discharge or crusting.  He or she should also indicate whether the Veteran has had radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

C. In addition, the examiner should identify any other symptoms associated with the Veteran's service-connected chronic sinusitis and allergic rhinitis that are not delineated above.  In particular, the Veteran testified at a July 2016 hearing that he has dizziness, light-headedness, and a feeling that his ears are clogged, but it is unclear as to whether there are any objective signs of such symptomatology or whether such symptoms may be attributed to his service-connected sinusitis or allergic rhinitis.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  

(If a social and industrial survey cannot be conducted, the AOJ should document the file to that effect and schedule the Veteran for another type of examination to address the combined impact of the Veteran's service-connected disabilities on his employability.)

The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims file.  

4.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  The case should then be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

